Citation Nr: 1242548	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder.

3.  Entitlement to service connection for the residuals of prostate cancer.

4.  Entitlement to a compensable rating for a bilateral fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the Marine Corps from May 1965 to November 1965 and active service in the Navy from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for an October 2012 Board hearing in Washington, DC.  However, the VA Appeals Control and Locator System (VACOLS) indicates that correspondence from the Veteran's representative received prior to the hearing date reflects the Veteran's desire to cancel the hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

Although the RO initially framed the issues on appeal regarding the psychiatric disorder individually as anxiety, depression, and posttraumatic stress disorder (PTSD), the RO later combined the issues into one broader issue, in compliance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran did not file a notice of disagreement (NOD) to the denial of service connection for PTSD, he indicated on his VA Form 9 that his psychiatric disorder is due in part to seeing troops get injured when a building collapsed on them.  The Board observes that this statement appears to support a claim for PTSD.  Thus, to ensure due process, the Board has broadened the issue as listed on the title page.  See id.

In this decision, the Board reopens the claim for service connection for an acquired psychiatric disorder, denies the claim for service connection for the residuals of prostate cancer, and denies the claim for a compensable rating for a bilateral fungal infection of the feet.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1970 rating decision, the RO denied service connection for a nervous condition.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The additional evidence received since the January 1970 final decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.

3.  The Veteran's prostate cancer did not have its onset during active service or for many years thereafter, and it is not related to any incident of service, to include exposure to benzene.

4.  Throughout the rating period on appeal, the Veteran's bilateral fungal infection of the feet has been manifested by the involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas, and requiring no more than topical therapy during any 12-month period.  


CONCLUSIONS OF LAW

1.  The January 1970 rating decision, which denied service connection for a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the January 1970 rating decision to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  The criteria for a compensable rating for a bilateral fungal infection of the feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the claim to reopen, the claim for service connection for the residuals of prostate cancer, and the claim for a compensable rating for a bilateral fungal infection of the feet, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  

With respect to the claims for service connection and an increased rating, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines effective dates.  In a letter dated in October 2006, he was notified of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2007.  Nothing more was required.  It follows that the December 2008 letter addressing the pertinent rating criteria and the April 2009 letter readdressing the notice elements for increased ratings went above and beyond what was necessary.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA has also provided the Veteran with VA examinations in June 2006 and March 2010 to determine the nature and severity of his fungal infection.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Board notes that the Veteran was not provided with a VA examination addressing the claim for service connection for the residuals of prostate cancer.  However, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the prostate cancer issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  A VA examination is therefore not necessary to adjudicate the matter.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasizes that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that there is no indication that the Veteran's prostate cancer is associated with an in-service event.  Thus, the third element of the McLendon test has not been met.  Therefore, the absence of a clinical examination addressing the prostate cancer claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the claim for VA compensation for prostate cancer, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claim to Reopen - Psychiatric Disorder

In a January 1970 rating decision, the RO denied service connection for a nervous condition.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. There is also no indication that new and material evidence was received within the one year following the decision, which would have been pertinent to the issue.  38 C.F.R. § 3.156(b).  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Turning to the specifics of this case, in the January 1970 rating decision, the RO denied service connection for a nervous condition because, although there were complaints of anxiety in service, the probative evidence showed that he had a personality disorder, which was not a disability subject to compensation.  

The pertinent evidence received since the January 1970 rating decision consists of VA treatment notes showing Axis I diagnoses of psychiatric disorders that may have been ongoing since shortly after service.  Notes dating from March 2002 show diagnoses of major depressive disorder and major depression.  Notes dating from July 2006 show diagnoses of anxiety.  An October 2006 note reflects a history of problems at work since 1969 that may have been due to a psychiatric disorder.  Lastly, October 2006 and August 2007 notes show positive screens for PTSD, but provide no further information.  

Presuming the credibility of this evidence, the record now indicates that the Veteran has an Axis I diagnosis of a psychiatric disorder that may have begun within two years of discharge from service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection - Prostate Cancer

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that he developed prostate cancer due to exposure to jet fuel in service.  Specifically, he asserts that jet fuel contains benzene, which is a carcinogen.  The Board observes that benzene was used in jet fuel.  

The Veteran's service personnel records show that he served as an airplane captain.  In this regard, an October 2006 VA treatment note reflects a history of serving as an airplane captain in service and his duties included fueling the airplanes and giving pilots the signal to land.  Thus, exposure to benzene was likely.  

The Veteran's service treatment records contain no indication of prostate cancer.  Although he complained of dysuria and urethral itching in October 1967, they were attributed to gonorrhea and examination was negative except for urethral discharge.  There are no further genitourinary complaints and his December 1967 separation examination showed a normal clinical evaluation of the genitourinary system.  

Post service, the Veteran was diagnosed with and treated for prostate cancer in December 1998.  At that time, he reported a family history of prostate cancer in two uncles, and that he had a urinary tract infection three years earlier with no recurrent symptoms until two months ago, which lead to the diagnosis of prostate cancer.  

Initially, the Board notes that the Veteran does not allege, and the record does not show, that he was exposed to Agent Orange in service or that he served in the Republic of Vietnam during the Vietnam era.  Thus, the provisions of 38 C.F.R. §§ 3.307 and 3.309 (2012) regarding presumptive service connection for prostate cancer based on exposure to certain herbicide agents are not for application.

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113  and 1116, and 38 C.F.R. § 3.303.  As indicated above, the Board finds that the Veteran's prostate cancer did not have its onset during active service or for many years thereafter.  The remaining question is whether his prostate cancer is otherwise causally related to service, to include exposure to benzene.

As noted above, the Veteran has asserted that his prostate cancer is due to his in-service exposure to jet fuel, which contains benzene, a carcinogen.  He has also stated that there is a nationwide lawsuit against the manufacturers of products containing benzene.  However, he has not provided any objective clinical evidence or even any medical treatise evidence to support his assertion.  Although the Board observes that benzene is a known carcinogen, that fact alone is too broad and general and not directly and specifically pertinent to the Veteran's individual case.  Thus, the Veteran's bare statement that benzene is a carcinogen does not possess any real probative value towards establishing a clinical link between his prostate cancer and exposure to benzene in service.

To the extent that the Veteran asserts on his own authority that a medical link between his prostate cancer and his military service in fact exists, because the evidence does not demonstrate that he is a trained and accredited medical professional, he thusly lacks the competence to make clinical diagnoses or present commentary or opinion regarding matters concerning medical causation and etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his assertions in this regard are entitled to no probative weight, either for diagnostic purposes or for purposes of establishing  a nexus between his period of active duty and his current prostate cancer. 

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the Veteran's claim for service connection for the residuals of prostate cancer.  The Board finds that there is no probative clinical evidence establishing the onset of prostate cancer during the Veteran's period of active service, no clinical evidence of prostate cancer for many years following his discharge from service in January 1968, and no clinical evidence that otherwise objectively links his prostate cancer to military service.  His claim must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Increased Rating - Fungal Infection of the Feet

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking an increased rating for his bilateral fungal infection of the feet.  VA received his claim for increase on May 17, 2006.  He contends that his disability has resulted in deformity of the toenails and spread to his legs, causing a rash of spots.

The Board notes that some of the rating criteria for skin disabilities have changed, effective October 23, 2008.  However, the amendments pertained to scars.  As such, these amendments do not relate to Diagnostic Code 7813, which is the regulation applicable in this case and has remained unchanged.  

The Veteran's bilateral fungal infection of the feet has been rated as 0 percent (noncompensable) under Diagnostic Code 7813, 38 C.F.R. § 4.118 (2012).  Under Diagnostic Code 7813, the Veteran's disability is to be rated as eczema or dermatitis via Diagnostic Code 7806.  The following evaluations are available under Diagnostic Code 7806: 

0 percent for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and requiring no more than topical therapy during the past 12-month period; 

10 percent for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period; 

30 percent for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period; and

60 percent for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's bilateral fungal infection of the feet.  

A February 2006 VA treatment note reflects complaints of itching between the toes for which the Veteran was using a topical ointment.  Examination showed a fungal infection of the toes and interdigital spaces.  The diagnosis was of tinea pedis.  A topical ointment was prescribed.  Examination two weeks later showed thickened toenails.

A June 2006 VA examination report reflects that the Veteran occasionally uses topical medication for flare-ups of his disability, which is manifested primarily by pruritus and burning, and occasional pus.  He reported having flare-ups about three times per year, each lasting about a week.  He reported currently using a topical medication.  There was no history of malignant or benign neoplasm.  Examination revealed hyperpigmented macules and small patches on the plantar surfaces of feet bilaterally, hyperkeratotic nail plates with subungual debris of a few nails, and tiny scattered hypopigmented macules on the lower legs.  The areas between the toes were clear.  There was no scarring.  The examiner indicated that less than 1 percent of the entire body was affected.  The diagnosis was of onychomycosis.  The examiner noted the Veteran's history of recurrent tinea pedis with intermittent episodes of bullous tinea, which would explain the pus and post-inflammatory hyperpigmentation, but noted that the feet were currently clear except for the onychomycosis.  The examiner observed that onychomycosis is more common in the military population and the Veteran's began by history in service.  The examiner then opined that it is related to service.  The examiner also provided a diagnosis of idiopathic guttate hypomelanosis but opined that it was not related to service.

A September 2006 VA examination report for heart disease and hypertension reflects that examination showed grossly distorted, disfigured, and hyperpigmented toenails.

A March 2009 VA treatment note reflects complaints of a rash on the foot for which topical medication was prescribed.

During a May 2009 VA examination for heart disease and hypertension, the Veteran complained of exudation and itching of the feet.  He reported using a topical medication.  The examiner observed that the skin disability does not involve any areas exposed to the sun.  Examination revealed onychomycosis of the toes.  There were no scars.  The examiner noted that 1 percent of the entire body and 0 percent of exposed areas was affected.

A March 2010 VA examination report reflects a history of intermittent problems with his fungal infection.  He complained of itching at times and blistering every four or five months.  He reported flare-ups in warm humid weather and that his toenails stay thickened most of the time.  He reported using a topical medication with fairly good results.  Examination revealed dystrophic changes to the left and right great toenails, partially thickened and yellowed, and very few fine silvery scales on the plantar surfaces of feet.  The examiner noted that less than 5 percent of the entire body and 0 percent of exposed areas was affected.

Given the above, throughout the rating period on appeal, the Veteran's disability has been manifested by the involvement of less than 5 percent of the entire body or less than 5 percent of exposed areas, and requiring no more than topical therapy during any 12-month period.  These findings fall squarely in the criteria for the current noncompensable rating.  Thus, without the involvement of at least 5 percent of the entire body or at least 5 percent of exposed areas; or requiring intermittent systemic therapy, the criteria for a 10 percent rating have not been approximated.

The Board notes the Veteran's contention that his disability has spread, causing spots on the lower extremities.  However, the June 2006 VA examiner noted the tiny scattered hypopigmented macules on the lower legs, provided a diagnosis of idiopathic guttate hypomelanosis, and opined that it was not related to service.  Thus, they will not be considered in evaluating the Veteran's disability.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Of note, no scars have been seen on examination and there have been no malignant or benign neoplasms.  Although the Veteran's disability has been described as disfiguring; the rating criteria related to disfigurement only apply to conditions of the head, face, and neck.  See Diagnostic Code 7800.  

In conclusion, a compensable rating for a bilateral fungal infection of the feet is not warranted at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected fungal infection of the feet, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to his service-connected disability.  In fact, the record reflects that he retired for other reasons.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received, the previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is reopened.  To this extent the appeal is granted.

Service connection for the residuals of prostate cancer is denied.

A compensable rating for a bilateral fungal infection of the feet is denied.


REMAND

The Board finds that a remand is required in this case as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, on the merits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has anxiety, depression, and PTSD due to experiences in service.  On his VA Form 9, he specified that one of the experiences that lead to his depression was seeing troops get injured when a building collapsed on them.

The Veteran's service treatment records show complaints of anxiety in April 1966 after arriving at the Naval Air Station in Kingsville and again in May 1966 after being promoted to airplane captain . A September 1966 record shows that he was having psychosomatic complaints and a July 1967 record reflects that he was still having anxiety.  A December 1967 separation examination report reflects a normal psychiatric evaluation.  

Post service, a July 1969 VA hospital summary reflects a history of homicidal thoughts while in service, complaints of continuing homicidal thoughts, and a diagnosis of anxiety state, anxiety reaction.  An October 1969 VA examination report reflects a diagnosis of paranoid personality disorder and a December 1969 VA medical opinion confirms that paranoid personality disorder is the correct diagnosis.  

Since that time, the Veteran has been given Axis I diagnoses of anxiety and depression which by history have been related to his work at the post office with problems beginning in 1969.  In this regard, VA treatment notes dating from March 2002 show diagnoses of major depressive disorder and major depression, and those dating from July 2006 show diagnoses of anxiety.  An October 2006 note reflects a history of problems at work since 1969 that may have been due to a psychiatric disorder.  Lastly, October 2006 and August 2007 notes show positive screens for PTSD, but provide no further information.  

Although the Veteran's current psychiatric complaints appear to be related to post-service employment, the record also shows complaints of anxiety in service and within one and one half years of discharge.  Moreover, there may be a history of problems at work that may have been due to a psychiatric disorder beginning within two years of discharge.  This suggests continuity of symptomatology.  In view of these factors, the Board finds that a VA examination is warranted to determine whether he has a psychiatric disorder that had its onset in service or within one year thereafter, or is causally related to service.  See McClendon, 20 Vet. App. 79.

Prior to the examination, the RO should attempt to obtain further information from the Veteran on the building collapse cited in his VA Form 9 and any other stressful event in service.  If sufficient information is provided, based on the period of service involved, attempt to corroborate the event(s) through the Marine Corps Historical Center (MCHC) and/or the Joint Services Records Research Center (JSRRC).

Lastly, the Veteran receives treatment from the Houston VA Medical Center (VAMC), and the record contains treatment notes dated through August 2010.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Houston VAMC since August 2010.

2.  Ask the Veteran to provide further details on the building collapse cited in his VA Form 9 and any other stressful event in service.  If sufficient information is provided, based on the period of service involved, attempt to verify the event(s) through the MCHC and/or JSRRC.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder, to include anxiety, depression, and PTSD.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.  Advise the examiner of any verified stressful events.

If any stressful event is corroborated , the examiner should state whether the Veteran meets the diagnostic criteria for PTSD, indicate the in-service stressor(s) underlying that diagnosis; and provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  

Regardless of whether a stressful event is corroborated, the examiner should provide an opinion on whether it is at least as likely as not that any psychiatric disorder other than PTSD had its onset in service or within one year thereafter, or is causally related to service.  In rendering this opinion, the examiner should consider the Veteran's report of symptoms during and since service; service treatment records showing complaints of anxiety in April and May 1966, psychosomatic complaints in September 1966, and ongoing anxiety in July 1967; July 1969 VA hospital summary showing a diagnosis of anxiety state, anxiety reaction; October 1969 VA examination report showing a diagnosis of paranoid personality disorder; December 1969 VA medical opinion confirming the diagnosis of paranoid personality disorder; and October 2006 VA treatment note showing a history of problems at work since 1969 that may have been due to a psychiatric disorder.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONTHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


